Citation Nr: 0711093	
Decision Date: 04/13/07    Archive Date: 04/25/07

DOCKET NO.  03-37 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for depression.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from February 1980 to November 
1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating determination of 
the Detroit, Michigan, Department of Veterans Affairs (VA) 
Regional Office (RO).  

This matter was previously before the Board in May 2005, when 
it was remanded for further development.  At that time, the 
issues listed on the title page were entitlement to service 
connection for bipolar disorder and entitlement to service 
connection for depression.

In an October 2006 rating determination, the RO granted 
service connection for bipolar disorder and assigned a 50 
percent disability evaluation, effective December 12, 2001.  


FINDING OF FACT

The veteran does not have depression apart from the already 
service connected bipolar disorder. 


CONCLUSION OF LAW

Depression, apart from the already service-connected bipolar 
disorder, was not incurred in or aggravated by service.  
38 U.S.C.A. § 1131, 1137 (West 2002); 38 C.F.R. § 3.303 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2006).

January 2003, July 2003, June 2005, and July 2005 VCAA 
letters informed the veteran of the information and evidence 
necessary to substantiate the claim.  The VCAA letters also 
told the veteran what types of evidence VA would undertake to 
obtain and what evidence the veteran was responsible for 
obtaining.  The June and July 2005 letters notified the 
veteran of the need to submit any pertinent medical or 
service medical records in his possession.  

The United States Court of Appeals for Veterans Claims 
(Court) has also held, that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006). 

The veteran was provided with notice of what type of 
information and evidence was needed to substantiate his 
claim, but he was not provided with notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the disability on appeal.  Despite there 
being no notice on the latter two elements, as the Board 
concludes below that the preponderance of the evidence is 
against the claim of service connection, any question as to 
the appropriate disability rating or effective date to be 
assigned is rendered moot.  

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Here some of the notice was provided after the 
initial denial, but the deficiency in the timing of the 
notice was remedied by readjudication of the claim after 
provision of the notice.  Mayfield v. Nicholson, 444 F.3d 
1328 (2006).

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the law and 
regulation.  All available service medical, VA, and private 
treatment records have been obtained.  No other relevant 
records have been identified.  The veteran was afforded a VA 
examination.  Under these circumstances, no further action is 
necessary to assist the claimant with the claim.

Service Connection

Service connection will be granted for disability resulting 
from an injury suffered or disease contracted in line of 
duty, or for aggravation of a preexisting injury suffered or 
disease contracted in line of duty, in the active military, 
naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303.  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The veteran's service medical records reveal that in July 
1981 he was admitted to the Naval Regional Hospital with a 
diagnosis of psychosis, etiology unknown.  He had previously 
been hospitalized for 5 days for psychiatric observation, at 
which time it was determined that he had a character disorder 
and he was returned to full duty with that diagnosis.  After 
return to duty, the veteran began to behave in a bizarre 
fashion.  The veteran was subsequently referred for 
reevaluation.  It was noted that the veteran reported similar 
difficulties prior to enlistment.  

Following a second period of observation, the diagnosis was 
changed to bipolar disorder, manic.  A medical board found 
the veteran to be unable to perform further military service.  
The medical board also found that the bipolar disorder had 
existed prior to service and had not been aggravated by 
service.  A separate depressive disorder was not reported.

Outpatient treatment and hospital records, both private and 
VA, covering the period of time subsequent to service contain 
numerous findings of bipolar disorder.  There were no reports 
of a depressive disorder.

In conjunction with the Board remand, numerous treatment 
records were received which contained many diagnoses of 
bipolar disorder.  

In January 2006, the veteran was afforded a VA examination in 
conjunction with the Board remand. 

The examiner reportedly reviewed the veteran's claims folder.  
Following examination the pertinent diagnosis was bipolar 
disorder.  The examiner commented that the question of 
entitlement to service connection for depression was not "a 
relevant question" as depression was part of the symptoms of 
bipolar disorder.  He noted that bipolar disorder consisted 
of both manic highs and periods of depression so any periods 
of depression would be part of his bipolar disorder.  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1131; 
see Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that 
the VA's and the United States Court of Appeals for Veterans 
Claims interpretation of section 1110 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary and 
therefore the decision based on that interpretation must be 
affirmed); See also, Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

The veteran has never been found to have a depressive 
disorder apart from the already service connected bipolar 
disorder.  As the VA examiner and RO have noted, the veteran 
is entitled to compensation for depression as part of the 
bipolar disorder.  Because competent medical professionals 
have never identified a separate depressive disorder, the 
evidence is against a finding that he has a current 
additional disability.  As such, the preponderance of the 
evidence is against the claim and there is no doubt to be 
resolved.  38 U.S.C.A. § 5107(b) (West 2003).


ORDER

Service connection for depression is denied.  




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


